Citation Nr: 1612794	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral above-the-knee amputations, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  He died in September 2011.  The Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for diabetes mellitus due to herbicide exposure, bilateral above-the-knee amputations as secondary to diabetes mellitus, hypertension, hearing loss, and tinnitus.  In June 2011, the Veteran filed a notice of disagreement (NOD) with respect to the claims for service connection for diabetes mellitus due to herbicide exposure, bilateral above-the- knee amputations as secondary to diabetes mellitus, hearing loss, and tinnitus.

  The Appellant filed for substitution in January 2012, within a year of the Veteran's September 2011 death, and the RO granted the Appellant the right to substitute for the Veteran in pursuit of claims he had pending for VA benefits.  See 38 U.S.C.A. § 5121A (West 2014).  The Appellant appointed Disabled American Veterans as her representative in January 2012.  In January 2014, the RO issued a statement of the case (SOC).  The Appellant filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In November 2015, the Appellant and her son testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the record.  During the hearing, it was requested, and the undersigned granted, a 60-day abeyance period for the submission of additional evidence.  The Appellant submitted a statement and photographic evidence in November 2015.  During the hearing, the Appellant waived initial RO consideration of evidence received since the last adjudication of the case in January 2014.  See 38 C.F.R. § 20.1304 (2015).

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the claims for service connection for diabetes mellitus due to herbicide exposure, bilateral above knee amputations as secondary to diabetes mellitus, and hearing loss are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished.

2. The collective evidence suggests that the Veteran had significant in-service noise exposure, consistence with the circumstances of his service.
3.  Competent, credible, and probative lay evidence indicates that the Veteran complained of ringing in his ears during service and that he continued to complain of such until his death.
CONCLUSION OF LAW
Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for tinnitus are  met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court of Appeals for Veterans Claims (Court) has held that tinnitus is an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in such event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's Report of Transfer or Discharge (DD-214) and other service personnel records show a military occupational specialty (MOS) of Aviation Boatswain Mate or Aviation Handler on the U.S.S. Constellation, an aircraft carrier.  In addition, an October 1969 STR notes pain in the Veteran's right ear and some blood caused by loud noise.  It is noted that the Veteran worked on the flight deck as a traffic director, and that,  examination, that there was an abrasion on the right external auditory meatus canal and tympanic membrane.  

During the November 2015 Board hearing, the Appellant testified that the Veteran complained of hearing loss and ringing in his ears starting in service and continued to complain about such problems after service.  She testified that his hearing problems continued and worsened over time.   

Turning first to whether the Veteran had a current disability of tinnitus within the claim period, such has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  In  Tinnitus is a condition that may be established by lay evidence, as it is one perceived through the senses.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002),  .  Here, the Veteran filed a claim for service connection for tinnitus (presumably, because he had the current disability), and  Appellant testified that the Veteran reported ringing in his ears, confirming a current disability.   With regard to the in-service injury or disease requirement, as noted, service treatment records document injury to the Veteran's ear after loud noise exposure.  See October 1969 STR.  In addition, military noise exposure is consistent with the Veteran's duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service"); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the Veteran's MOS of Aviation Handler.  On this record, the Board concedes that the Veteran likely had significant in-service noise exposure, consistent with the circumstances of his service.  

As for the requirement of a nexus between the in-service event, injury or disease and the current disability during the claim period, the Board finds, resolving all reasonable doubt in the Appellant's favor, such a nexus is established in this case. As indicated, the Veteran filed a claim for service connection for tinnitus, and initiated an appeal of the AOJ's denial of the claim.   The Appellant testified that the Veteran complained of tinnitus since his military service and that his tinnitus continued over time.  Notably, these assertions are not contracted by any other evidence of record, and the Board otherwise   finds no reason to question e veracity of such lay reports as to the onset and continuity of tinnitus. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

In this case, given the Veteran's likely in-service se exposure, and the competent, credible and probative lay assertions as to the current tinnitus, and as to the onset and continuity of symptoms of tinnitus, and with resolution of all reasonable doubt in the Appellant's favor on certain elements of the claim, the Board finds that the criteria for service connection for tinnitus are met.. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims for service connection for diabetes mellitus due to herbicide exposure, bilateral above-the- knee amputations as secondary to diabetes mellitus, and hearing loss is warranted.

The Appellant contends the Veteran was exposed to Agent Orange during his service during the Vietnam War.  The Appellant asserts that the Veteran was exposed to Agent Orange from planes landing on the U.S.S. Constellation in official Vietnam waters.  In addition, the Appellant's son testified that the Veteran made multiple trips to Vietnam land and that the Veteran reported that he had a child in Vietnam.  The Appellant submitted photographs, including a photograph reportedly showing the Veteran in a bar in Vietnam and a photograph of a baby with a handwritten note addressed to the father.

The RO was unable to verify the contentions regarding Agent Orange exposure in Vietnam.  However, as noted by the Appellant's representative during the November 2015 hearing, no attempts have been made to search the U.S.S. Constellation ship logs while the Veteran was stationed on board.  Therefore, an attempt should be made to search the ship logs of the U.S.S. Constellation for any entries with regard to the Veteran's visitation in Vietnam during the time periods:  June 8, 1967-June 11, 1967; June 18, 1967-July 25, 1967; August 1, 1967-September 3, 1967; September 25, 1967-October 15, 1967; October 24, 1967-November 12, 1967; June 27, 1968-July 22, 1968; August 2, 1968-August 28, 1968; September 11, 1968-October 9, 1968; October 28, 1968-November 29, 1968; December 9, 1968-December 21, 1968; January 1, 1969-January 7, 1969; September 11, 1969-October 3, 1969; November 1, 1969 to November 23, 1969; December 7, 1969-December 22, 1969; January 4, 1970-January 31, 1970; February 11, 1970-March 1, 1970; and March 25, 1970-April 17, 1970.

Also while these matters are on remand,  , to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.

As for service records, the Appellant submitted service personnel records, including reports of enlisted performance evaluation, that were not in the service personnel records obtained by the AOJ.  As this suggests the service personnel records obtained were not complete, the AOJ should obtain a complete copy of the Veteran's service personnel records and associate them with the claims file.


With respect to VA treatment records, the claims file includes records from the Temple VA Medical Center (VAMC) dated from June 2005 to January 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that while a June 2005 Temple VAMC treatment record noted the Veteran had just moved from California, the Veteran requested Temple VAMC treatment records from 2000 in a September 2010 statement.  In addition, the Veteran was treated at the VAMC up to his death on September 3, 2011.  Accordingly, the AOJ should obtain from the above-noted facilities (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Appellant another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  in its letter, the AOJ should specifically request that the Appellant furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. to include from  Scott & White Memorial Hospital and any private treatment provider(s) in California.   

The Board points out that, with regard to service connection for hearing loss, there is not sufficient evidence currently of record to  determine whether the Veteran had a hearing loss disability, as defined in 38 C.F.R. § 3.385, at  any point pertinent to the current claim for service connection.  However, during the November 2015 Board hearing, the Appellant's son indicated that the Veteran was treated at the VA Medical Center and at Scott & White Memorial Hospital for audiology issues A  June 2005 Temple VAMC treatment record notes that the Veteran reported receiving treatment from a private provider in California.  Hence, authorization to obtain any such records should be requested.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are  hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.   All records and/or responses received should be associated with the claims file.

2.  Obtain and search the ship logs of the U.S.S. Constellation for any entries with regard to the Veteran's visitation in Vietnam during the time periods:  June 8, 1967-June 11, 1967; June 18, 1967-July 25, 1967; August 1, 1967-September 3, 1967; September 25, 1967-October 15, 1967; October 24, 1967-November 12, 1967; June 27, 1968-July 22, 1968; August 2, 1968-August 28, 1968; September 11, 1968-October 9, 1968; October 28, 1968-November 29, 1968; December 9, 1968-December 21, 1968; January 1, 1969-January 7, 1969; September 11, 1969-October 3, 1969; November 1, 1969 to November 23, 1969; December 7, 1969-December 22, 1969; January 4, 1970-January 31, 1970; February 11, 1970-March 1, 1970; and March 25, 1970-April 17, 1970.

3.  Obtain from the Temple VAMC (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Appellant and her representative a letter requesting that she  provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include from Scott & White Memorial Hospital and any private treatment provider(s) in California.

Clearly explain to the Appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period). 

5.  If the Appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the Virtual VA and/or VBMS file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


